Citation Nr: 1424607	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-14 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to a rating in excess of 60 percent for rheumatic heart disease with mitral valve replacement, with atrial fibrillation status post pacemaker implantation, since December 1, 2009.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to May 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains an April 2014 Appellate Brief pertinent to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's May 2011 substantive appeal and his representative's June 2011 and April 2014 Appellate Briefs, it was indicated that the Veteran's rheumatic heart disease and overall health have become significantly worse since his February 2010 examination.  Furthermore, it has been over 4 years since the Veteran's last VA examination.  This issue must therefore be remanded for a new VA examination.

Additionally, the evidence indicates that the Veteran has received relevant medical treatment at the Orlando VA Medical Center and its affiliated facility, the Viera Outpatient Clinic.  The claims file currently contains records dated up to February 2010. 

The record also shows that the Veteran has received ongoing, relevant medical care through several private providers, including the Holmes Regional Medical Center, the Medical Associates of Brevard, and Dr. David Badolato.  The AOJ should request that the Veteran provide, or provide any necessary releases for the AOJ to obtain, all outstanding records of recent evaluation or treatment.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran and request that he identify all health care providers who have treated him for rheumatic heart disease and related conditions, including the Holmes Regional Medical Center, the Medical Associates of Brevard, and Dr. David Badolato.  The aid of the Veteran in securing these records, to include providing necessary release forms, should be enlisted as needed.  If the AOJ attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  The AOJ should obtain treatment records from the Orlando VA Medical Center and its affiliated facility, the Viera Outpatient Clinic, since February 2010.  All attempts to obtain private and VA records should be documented in the claims folder.

3.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination performed by a qualified examiner to determine the current severity of the Veteran's rheumatic heart disease with mitral valve replacement.  The entire claims file must be made available to and reviewed by the examiner, and the examination report should include discussion of the Veteran's documented medical history and lay assertions.

All appropriate tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner should either conduct a METS exercise test or, if such cannot be done for medical reasons, provide an estimation, in METS, of the level of activity that results in dyspnea, fatigue, angina, dizziness, or syncope, with specific examples elicited from the Veteran.  The examiner must indicate whether there is left ventricular dysfunction and report the Veteran's ejection fraction.  The examiner should also discuss whether the Veteran has any additional symptoms or disorders which are caused by his service-connected rheumatic heart disease, including insomnia or other sleep disorder.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached.  If any requested opinion or information cannot be provided, the examiner should clearly state the reasons why.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  The AOJ must ensure that all opinion reports fully comply with this remand and the questions presented in the request.  The AOJ must ensure that the examiner documented consideration of all records and that all additional requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the AOJ should readjudicate the claim.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

